Opinión disidente del
Juez Asociado Señor Rebollo López.
La muerte de un ser humano siempre es triste y penosa; aun más, cuando se trata de una tierna criatura que ape-nas comenzaba a vivir. Esa natural reacción y sentimiento, sin embargo, no puede tener el efecto de confundirnos y desviarnos de nuestra principal meta, esto es, la de hacerle cumplida justicia a todas las partes que comparecen ante el tribunal en busca, precisamente, de que se les haga justicia.
El descargo de la función judicial le brinda, de ordina-rio, grandes satisfacciones a los integrantes del foro judicial. El presente caso, sin embargo, es un vivo ejemplo de aquellos casos a los que uno desearía no tener que *757enfrentarse. Hay una muerte, de una criatura de tierna edad, que todos desearíamos no hubiera ocurrido. Hay unos padres y familiares, afectados y adoloridos, para los cuales nunca habrá consuelo. Por otro lado, hay un facul-tativo médico que sostiene que no es responsable por esa muerte y que, de hecho, la niña murió por causas no atri-buibles a la condición médica que requirió su intervención.
¿Qué hacer? La contestación resulta ser relativamente sencilla: hay que examinar, en forma objetiva y desapasio-nada, la evidencia que fue presentada por las partes a ni-vel de instancia y resolver, a base exclusivamente de la misma, si el médico codemandado incurrió en un acto de impericia médica que le causó la muerte a la niña. Contes-tamos dicha interrogante en la negativa. Llegamos a dicha determinación tomando en consideración únicamente los hechos que surgen, de manera.incuestionable, de la expo-sición narrativa de la prueba, certificada como correcta por el foro de instancia.
HH
Resulta ser un hecho incontrovertido que la niñita Michelle Marie Flores, al ser examinada por el Dr. José Maldonado el 16 de diciembre de 1984, como a eso de las doce del mediodía, presentaba un cuadro de temperatura rela-tivamente alta —39.5 grados centígrados— vómitos y la-bios resecos. Independientemente del hecho de cuánto duró el examen físico que el doctor Maldonado le hiciera a la infortunada niña, lo cierto es que éste la examinó y que emitió, a base del examen realizado, un diagnóstico co-rrecto, esto es, el de que la niña padecía de tonsilitis aguda o, en palabras de legos, infección severa de la garganta.
Por otro lado, también resulta incuestionable el hecho de que el doctor Maldonado prescribió los medicamentos correctos o indicados para la situación médica entonces ante su consideración, a saber: un antibiótico para la infec-*758ción de garganta, un medicamento para controlar los vómi-tos y un analgésico para controlar la fiebre.
II
Se alega, en apoyo de la contención de que el doctor Maldonado incurrió en un acto de impericia médica, que éste no le suministró un suero intravenoso para controlar la deshidratación; que no la hospitalizó con el propósito de observarla; y que no le dio instrucciones correctas a los padres de la niña respecto al tratamiento a seguir en el hogar. Examinemos dichas alegaciones.
La niña obviamente no estaba deshidratada a las doce del mediodía del 16 de diciembre de 1984 cuando fue vista, y examinada, por el doctor Maldonado. El mero hecho de que tuviera sus labios resecos no constituye evidencia con-cluyente de dicha condición. Por otro lado, no se presentó a nivel de instancia prueba, creíble y confiable, a los efectos de que la niña se hubiera deshidratado en algún momento. Hay que recordar que la infortunada niñita muere el 17 de diciembre, como a eso de las 2:00 a.m., conforme al patólogo forense, de una “broncoaspiración del contenido gástrico”, esto es, se asfixió con sus propios jugos gástricos. Este he-cho derrota no sólo la alegación de que la niña se deshi-drató sino que es demostrativo de ausencia total de relación causal entre el tratamiento médico brindádole, o ausencia del mismo, y la muerte ocurrida.
Por otro lado, y en cuanto a la alegación de negligencia por no haber hospitalizado a la niña, basta con decir que si los facultativos médicos fueran a hospitalizar a todos los pacientes —niños y adultos— que sufren de una tonsilitis aguda, realmente no habría acomodo para ningún otro pa-ciente en los hospitales de Puerto Rico. De ordinario, una tonsolitis aguda no requiere hospitalización del paciente; eso lo sabe hasta un lego que haya vivido algunos años.
Por último, somos del criterio que las instrucciones que *759le brindó el doctor Maldonado al padre de la niña —a los efectos de que le suministrara los medicamentos recetados y la mantuviera bajo observación— fueron adecuadas y su-ficientes conforme a los hechos particulares del caso. De todas formas, el “procedimiento o tratamiento” a seguir por éstos era cuestión de sentido común.
I — I HH HH
En resumen, no hay duda que todos desearíamos que la niña Michelle Marie Flores no hubiera fallecido. Ese hecho —que consterna y causa dolor— no es suficiente, sin embargo, para imponerle responsabilidad a un médico que, dentro del cuadro de hechos que tuvo ante su considera-ción, le brindó a su paciente un diagnóstico y tratamiento, adecuado y correcto, que satisface las exigencias general-mente reconocidas por la profesión médica en relación con casos o situaciones de la misma naturaleza; todo ello con-forme a los modernos medios de comunicación y enseñanza y el estado de conocimiento de las ciencias y práctica pre-valeciente en la medicina. Ramos, Escobales v. García, González, 134 D.P.R. 969 (1993); Oliveros v. Abréu, 101 D.P.R. 209 (1973).
¿JPor qué penalizar a este facultativo médico por una muerte desafortunada? Aparte del hecho de que nada se “logra” con ello, al así hacerlo se incumple con nuestra de-licada función judicial. Debe recordarse que el mero hecho de que ocurra un daño en esta clase de situaciones, nece-sariamente no significa que haya ocurrido un acto de im-pericia médica.
Repetimos, nos encontramos ante una situación en que un médico diagnostica correctamente la condición de salud que afecta al paciente y que prescribe el tratamiento ade-cuado para dicha condición. ¿Que más se le puede pedir a los facultativos médicos en nuestra jurisdicción? Hay que recordar que éstos, después de todo, no poseen el “don di*760vino” de garantizar la vida de sus pacientes contra todo riesgo imaginable.
La opinión suscrita por una mayoría de los integrantes del Tribunal, que erróneamente le impone responsabilidad al facultativo médico que atendió la niña en el presente caso, es un ejemplo más de uno de los graves males que aqueja a este Tribunal. Nos referimos a la ausencia de firme criterio, o filosofía jurídica, por parte de los integran-tes del Tribunal respecto a los distintos campos del dere-cho; situación que causa que el Tribunal continuamente esté emitiendo decisiones contradictorias que lo que hacen es confundir a nuestros tribunales de instancia y a los miembros de la profesión, los cuales no saben a qué atenerse.